DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13-21 objected to because of the following informalities:  Examiner notes Applicants remarks dated 1/31/2022 state claims 13-21 have been withdrawn and canceled.  Claims 13-21 should be indicated as canceled in the corresponding claim set to ensure proper claim numbering.  Instead, claims 13-21 have been entirely removed from the claim set.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms “a signal transmission unit” in claim 1, “a programmable stimulation module” in claims 2-4, “control unit configured to operate the programmable stimulation module” in claim 3, and “wireless power harvesting module” in claims 5 and 8 as well as “operation unit,” “electrophysiological (EP) detection unit,” “control unit” in claims 8-10 and 12 are terms which invoke 35 U.S.C. 112(f).  The terms do not have known hardware or software embodiments in the art.  Further, the written description does not provide a corresponding structure or algorithm to transform a general purpose computer into a specialized computer to provide one of ordinary skill an understanding of what is considered to be “a signal transmission unit,” “a programmable stimulation module,” “control unit” and a “wireless power harvesting module.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear as to how the detection circuitry is configured to “isolate the detection circuitry from electrical transients during the magnetic-field changes.”  Each recitation within the specification simply recites the same claim language without any explanation.  The only portion of the written description which provides details regarding how this is accomplished (e.g., using switching circuits and variable gain amplification) is with reference to the measurement circuitry performing the limitation in paragraph [0234].
Regarding claims 1-5, it is unclear as to what is considered to be a “a signal transmission unit” in claim 1, “a programmable stimulation module” in claims 2-4, “control unit configured to operate the programmable stimulation module” in claim 3, and “wireless power harvesting module” in claims 5 and 8 as well as “operation unit,” “electrophysiological (EP) detection unit,” “control unit” in claims 8-10 and 12, as the terms do not have a known embodiment in the art and the written description does not provide a corresponding embodiment.
Regarding claim 8, it is unclear as to how the control unit is configured to “isolate the operation unit from transients during the magnetic-field changes.”  Each recitation within the specification simply recites the same claim language without any explanation.  The only portion of the written description which provides details regarding how this is accomplished (e.g., using switching circuits and variable gain amplification) is with reference to the measurement circuitry performing the limitation in paragraph [0234].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (2014/0171783) in view of Cohen (2004/0097802) and further in view of Simon et al (2015/0142082).
Regarding claim 1, Schmidt et al disclose a system, comprising: 

a reference unit comprising: 
a reference electrode configured to contact the body of a subject and to provide a signal (ECG electrode attached to a patient’s skin – [0003]; claim 2); 
	measurement circuitry configured to measure an electrophysiological (EP) signal of the subject based at least in part on a reconstructed reference signal (patient monitoring system - claim 2);
	detection circuitry configured to:
detect, using at least one of the one or more antennas, magnetic-field changes due to the operation of magnetic resonance (MR) coil(s) (the gradient ramp detection circuit may include a pick up coil to monitor the real-time output of the gradient system – [0034]); and 
isolate the detection circuitry from electrical transients during the magnetic field changes (signals indicating the gradient field being ramped up or ramped down – [0034]);
a control unit configured to: 
operate the detection circuitry to measure the EP signal at a time other than during the magnetic-field changes (during steady state “on” or fully “off” stages of gradient field application, an output signal to cause output of the patient monitoring electrodes to the processor – [0034]);
a communication module configured to:

	Schmidt et al fail to explicitly disclose a signal transmission unit configured to transmit the signal as two differential signals via a differential pair; and a converter configured to receive the two differential signals via the differential pair and to provide a reconstructed reference signal based at least in part on the two differential signals; and transmit data corresponding to the EP signal via at least one of the one or more antennas.
	However, Cohen teaches in the same medical field of endeavor, a signal transmission unit configured to transmit the signal as two differential signals via a differential pair; and a converter configured to receive the two differential signals via the differential pair and to provide a reconstructed reference signal based at least in part on the two differential signals ([0104];[0106]).
	It would have been obvious to one of ordinary skill in the art to modify the reference unit of Schmidt et al with transmitting the signal as two differential signals via a differential pair and provide a reconstructed reference signal based at least in part on the two differential signals as it would minimize unwanted current induction by recording EP signals in a hard-wired montage (Cohen - [0104]).
	Schmidt et al as modified by Cohen fail to explicitly disclose transmit data corresponding to the EP signal via at least one of the one or more antennas.
	However, Simon et al teach in the same medical field of endeavor, transmit data corresponding to the EP signal via at least one of the one or more antennas (antenna used to communicate between components of the controller - [0126]; [0127]).

	Regarding claims 2-4, Schmidt et al disclose timing electrodes to operate at a time other than during the magnetic field changes (during steady state “on” or fully “off” stages of gradient field application, an output signal to cause output of the patient monitoring electrodes to the processor – [0034]).  Schmidt et al as modified by Cohen disclose the invention as claimed and discussed above, but fail to explicitly disclose a programmable stimulation module.
	However, Simon et al teach in the same medical field of endeavor, a programmable stimulation module configured to provide at least one of electrical current or electromagnetic radiation to tissues of a subject (nerve stimulator/biofeedback device/physiological controller is programmed – [0036]); wherein the control unit is configured to operate the programmable stimulation module to provide the at least one of electrical current or electromagnetic radiation by altering number and timing of the pulses ([0087]); and wherein the programmable stimulation module is configured to provide the at least one of electrical current or electromagnetic radiation corresponding with a predetermined stimulation pattern ([0246]; [0259]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the timing electrodes to operate at a time other than during the magnetic field changes and acquiring EP signals and MR signals of Schmidt et al as modified by Cohen with the programmable stimulation module as it would provide measurement of a 
	Regarding claim 5, Schmidt et al as modified by Cohen disclose the invention as claimed and discussed above, but fail to explicitly disclose a wireless power harvesting module.
	However, Simon et al teach in the same medical field of endeavor, a wireless power harvesting module configured to: receive electromagnetic energy via at least one of the one or more antennas; transform the received electromagnetic energy to electrical energy; and provide the electrical energy to at least one other component of the device to power the at least one other component of the device, wherein the at least one other component comprises at least one of a stimulation module, a recording module, the reference unit the detection circuitry, the measurement circuitry, the control unit, or the communication module (power source receives energy wirelessly via an antenna, wherein the energy is in the form of electromagnetic waves - [0085], the power source is coupled to various components – [0104]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Schmidt et al as modified by Cohen with the wireless power harvesting module of Simon et al as it would provide an alternate power supply to a wired connection as set forth in Simon et al ([0085]).
Regarding claim 7.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (2014/0171783) in view of Cohen (2004/0097802) and further in view of Simon et al (2015/0142082) as applied to claim 1 above, and further in view of Nakamura et al (2016/0003925).
Regarding claim 6, Schmidt et al as modified by Cohen and Simon et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the detection circuitry comprises a variable gain amplifier and the detection circuitry is configured to reduce the gain during the operation of the MRI coil(s).
However, Nakamura et al teach in the same medical field of endeavor, wherein the detection circuitry comprises a variable gain amplifier and the detection circuitry is configured to reduce the gain during the operation of the MRI coil(s) ([0122];[0124]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Schmidt et al as modified by Cohen and Simon et al with a variable gain amplifier and reducing the gain during the operation of the MRI coil(s) as it would provide enhanced performance and a reduction in gain would minimize noise and artifacts as set forth in Cohen ([0131]) and Simon et al ([0124]).
Claim 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (2014/0171783) in view of Simon et al (2015/0142082).
Regarding claim 8, Schmidt et al disclose a device, comprising:
one or more antennas (pickup coil included in the gradient ramp detection circuit – [0034]);

a control unit configured to:
detect changes to a magnetic field around the device; isolate the operation unit from transients during the magnetic-field changes; and activate the operation unit at a time other than during the magnetic-field changes (during steady state “on” or fully “off” stages of gradient field application, an output signal to cause output of the patient monitoring electrodes to the processor – [0034]).	
Schmidt et al disclose the invention substantially as claimed, but fail to explicitly disclose a wireless power harvesting module.
However, Simon et al teach in the same medical field of endeavor, a wireless power harvesting module configured to: receive electromagnetic energy within the MR bore; transform the received electromagnetic energy to electrical energy; and provide the electrical energy to at least one other component of the device to power the at least one other component of the device, wherein the at least one other component comprises at least one of a stimulation module, a recording module, the operation unit, or a control unit (power source receives energy wirelessly via an antenna, wherein the energy is in the form of electromagnetic waves - [0085], the power source is coupled to various components – [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Schmidt et al as modified by Cohen with the wireless power harvesting module of Simon et al as it would provide an alternate power supply to a wired connection as set forth in Simon et al ([0085]).
Regarding claim 9, Schmidt et al disclose wherein the operation unit comprises the EP detection unit configured to, where activated, measure an electrophysiological (EP) signal of a subject (patient monitoring system - claim 2); and the control unit is further configured to:
detect a readout period based at least in part on the changes to the magnetic field (during steady state “on” or fully “off” stages of gradient field application, an output signal to cause output of the patient monitoring electrodes to the processor – [0034]); and transmit data corresponding to the EP signal (patient monitoring system acquires a physiological condition of the patient and communicates the signals - [0013]).
Schmidt et al fail to explicitly disclose transmit data corresponding to the EP signal via at least one of the one or more antennas.
However, Simon et al teach in the same medical field of endeavor, transmit data corresponding to the EP signal via at least one of the one or more antennas (antenna used to communicate between components of the controller - [0126]; [0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission of data corresponding to the EP signal of Schmidt et al with transmission of data via one or more antennas of Simon et al as it would provide wireless control and communication (Simon et al – [0126]).
Regarding claim 10, Schmidt et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein the operation unit comprises the stimulation unit configured to, when activated, provide at least one of electrical current or electromagnetic radiation to tissues of a subject.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the timing electrodes to operate at a time other than during the magnetic field changes and acquiring EP signals and MR signals of Schmidt et al with the stimulation unit as it would provide measurement of a physiological output and a property of the stimulation signal which is varied based on the physiological output (Simon et al – abstract).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (2014/0171783) in view of Simon et al (2015/0142082) as applied to claim 8 above, and further in view of Nakamura et al (2016/0003925).
Regarding claim 12, Schmidt et al disclose the invention as claimed and discussed above, but fail to explicitly disclose transmit data corresponding to the signal via at least one of the one or more antennas.
However, Simon et al teach in the same medical field of endeavor, transmit data corresponding to the signal via at least one of the one or more antennas (antenna used to communicate between components of the controller - [0126]; [0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission of data corresponding to the signal of Schmidt et al with transmission of data via one or more antennas of Simon et al as it would provide wireless control and communication (Simon et al – [0126]).

Schmidt et al as modified by Simon et al fail to explicitly disclose a reference-frequency generator; and the control unit is configured to modulate the data.
However, Nakamura et al teach in the same medical field of endeavor, the device further comprises a reference-frequency generator configured to: detect RF excitation; and provide a reference frequency matching the RF excitation; and the control unit is configured to: modulate the data using the reference frequency as a carrier frequency to provide a modulated signal; and transmit the modulated signal ([0053];[0054];[0130]).
It would have been obvious to one of ordinary skill in the art to modify the device of Schmidt et al as modified by Simon et al with the reference-frequency generator and modulating of Nakamura et al as it would provide a known processing technique for data prior to being output as set forth in Nakamura et al.
Response to Arguments
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive.
Regarding the U.S.C. 112 rejection as failing to comply with the written description requirement, Applicant presents remarks with respect to “a signal transmission unit,” “a programmable stimulation module,” “a control unit configured to operate the programmable stimulation module,” “wireless power harvesting module,” “operation unit,” “electrophysiological (EP) detection unit, and “control unit” (claims 8-10 and 12).
Applicant states the “signal transmission unit” is element 2214, wherein circuit diagram 2214 is taught as being able to transmit its signal via differential pair 2206.
Examiner’s position is a generic circuit diagram is insufficient to provide support for “a signal transmission unit” as it does not provide any details as to how the module is able to “transmit its signal as two differential signals via a differential pair.”  Paragraph [0232] simply reiterates the same language set forth in the claim and further defines the “reference unit” not the signal transmission unit.
Applicant states the specification discussed “stimulation module” 512 of Fig. 5. It is not outside the abilities of one of ordinary skill in the art, to know that the module would at least be part of an EEG and EKG or a piece of medical instrumentation for stimulating.
Examiner agrees that the written description has support for a “stimulation module” as set forth in claims 5, 8 and 10.  Claims 2-4, which stand rejected, disclose a “programmable stimulation module to provide.”  Application has not provided any remarks for a “programmable stimulation module.”  In view of Applicant’s remarks, Examiner suggests amending “programmable stimulation module” to “stimulation module” to overcome the 35 U.S.C. 112(a) and (b) rejections.
Applicant states, likewise, the “control unit configured to operate the programmable stimulation module” would be readily apparent to one of ordinary skill in the art as the microprocessor or electronic control of the EEG, EKG or like medical device.
Examiner reiterates that Applicant has not provided support for a “programmable stimulation module” and as such, a corresponding control unit configured to operate such “programmable stimulation module” is not provided.
The “wireless power harvesting module” (element 510) of fig.5 discusses power harvesting via the orthogonal positioning of one or more coils.
Examiner’s position is elect 510 of figure 5 is not drawn in such a way as to provide one of ordinary skill in the art details of what is considered a “wireless power harvesting module.”  Examiner acknowledges paragraph [0151] discloses various examples using “wireless powering” but it is not described in the context of a “wireless power harvesting module.”  Only a “power management module” is referenced in this section.  Further, paragraph [0147] discloses “a power harvesting module” but this module is not defined as a “wireless power harvesting module” and does not reference “wireless.”  
Applicant states given the stimulation of EP responses as discussed above, one of ordinary skill in the art would readily know that the detection portion of the EEG, EKG, or like device is the “electrophysiological (EP) detection unit.  From paragraphs [0309]-[0312] and others, it is clear that an “operation unit” is the entirety of the ECG, EKG or like medical device, while the “control unit” is the associated CPU or microprocessor.
Examiner’s position is paragraphs [0309]-[0312] disclose the limitations as set forth in the claims and provide no other explanation as to what is intended to correspond to these units as claimed.  There is no indication that the “EP detection unit” is intended to be the EEG, EKG or the like device nor do the corresponding paragraphs suggest the “operation unit” is the entirety of the ECG, EKG or like medical device.  Regarding Applicant’s assertion that the “control unit” is the associated CPU or microprocessor, Examiner’s position is a generic processor is insufficient without the corresponding algorithm to perform the specialized functions as claimed.  Applicant has not provided Examiner with the corresponding algorithm.  Examiner suggests amending the claims to explicitly disclose “ecg, ekg or like medical device” if this is what Applicant is intending.
Applicant provides similar remarks with respect to the 35 U.S.C. 112 rejections of claims 1-12 as being indefinite including “a signal transmission unit,” “a programmable stimulation module,” “a control unit configured to operate the programmable stimulation module,” “wireless power harvesting module,” “operation unit,” “electrophysiological (EP) detection unit, and “control unit” (claims 8-10 and 12).
Examiner’s position is the 35 U.S.C. 112(b) rejections of the claims are upheld for at least the reasons discussed with respect to the 112(a) rejections of the claims.
Applicant further states, with respect to the U.S.C. 112(b) rejection, Applicant states paragraphs [0157], [0159], [0213] and figures 5 and 6, teach that such isolation may be accomplished by disconnection of the amplifier during transients and/or by using additional circuitry, such as a variable gain circuit to switch off inputs and reduce gain input during switching.  Applicant submits that the specification provides sufficient support and clarity as to how the detection circuitry is configured to isolate the detection circuitry from electrical transients.
Examiner’s position is paragraphs [0157] and [0159] do not disclose isolation in the context of a “detection circuitry.”  Paragraph [0213] discloses detection circuitry but simply states “detection circuitry that performs EP signal measurement can be isolated.”  This does not provide any disclosure to how the “detection circuitry” performs the isolating.  Disclosure of performing the isolation is not in the context of the “detection circuitry” completing the performing.
Regarding claim 11, Applicant states independent claims 1 and 8 require detection circuitry configured to isolate the detection circuitry from electrical transients during the 
Examiner’s position is the claim as written does not provide any details to how the detection circuitry is isolated from electrical transients during the magnetic field changes.  Further, the claim does not disclose the source of the “electrical transients.”  The detection circuitry is simply isolated from transients during use of a magnetic field.  
Examiner’s position is Schmidt discloses “isolating” the detection circuitry from electrical transients during the magnetic-field changes by only allowing signal output during periods without noise using a switch ([0033];[0034]).  During periods of an image sequence (detection circuitry), noise (transients) in the output from the ECG and EAM electrodes can be disconnected (switched) or discarded.  By disconnecting or discarding the noise, the detection circuitry is being isolated.  The purpose of this isolation is to address the problem which Schmidt et al as set forth which is “the changing magnetic field which can induce voltages many times larger than the true ECG signals, making it more difficult to detect” ([0004]).
In a non-limiting example set forth in paragraph [0234] of the specification of the present invention, “measurement circuitry is further configured to isolate detection circuitry from transients during the magnetic field changes, e.g., using switching circuits and variable gain amplification described herein with reference to Fig. 20A.”  Additionally, the specification discloses transients as being caused by “rapidly changing magnetic field.”  While the claims are read in light of the specification, this limitation must be claimed to provide a patentable distinction.
Examiner suggests amending the claim to further define how the isolation is being performed and defining the “electrical transients” as being caused by the magnetic field changes rather than simply stating “during magnetic field changes” as the transients of the claim do not limit the transient signal to being due to the magnetic field changes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793